Citation Nr: 9907057	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an increased evaluation for service connected 
chronic lumbosacral strain, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1973 to March 1977.

A review of the service medical records reveals that the 
veteran strained his back in December 1975, while lifting a 
jackhammer.  A June 1980 rating decision granted service 
connection for chronic lumbosacral strain, and a 
noncompensable evaluation was assigned.  In April 1995 
correspondence, the veteran sought an increased (compensable) 
evaluation of his service-connected chronic lumbosacral 
strain, indicating that the disability had increased in 
severity.  A VA examination was scheduled in August 1995, in 
conjunction with the veteran's claim, but the veteran failed 
to report.  A September 1995 rating decision granted a 10 
percent evaluation of the veteran's chronic lumbosacral 
strain, based on private treatment records from April 1994 to 
May 1995.  The veteran filed a notice of disagreement (NOD) 
with this decision in November 1995.  

The veteran then provided testimony and evidence at a January 
1996 RO personal hearing.  A February 1997 hearing officer's 
decision granted a 20 percent evaluation of the veteran's 
chronic lumbosacral strain, based on functional impairment.

A March 1997 statement from the veteran's representative 
relates that the veteran is unable to stand or walk without 
listing to the right, and that he has a pronounced limp due 
to back pain.  He is unable to sit, stand, or walk for long 
periods of time. In addition, the representative asserts that 
the veteran is unable to work due to back pain.  The 
representative requested that a VA examination be scheduled 
to evaluate the severity of the veteran's low back 
disability.

Based on the veteran's continued reports of his disability 
having increased in severity since his last VA examination, 
the Board of Veterans' Appeals (Board) issued an August 1997 
Remand Order, in order to address DeLuca v. Brown, 8 Vet. 
App. 202 (1994) considerations.  

The veteran has continued to seek an increased evaluation 
since April 1995 for his service-connected chronic 
lumbosacral strain, indicating that the disability has 
increased in severity.  Since he continues to disagree with 
the current rating assigned, the claim of an increased rating 
above 20 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).


REMAND

BACKGROUND

In December 1995 correspondence, the veteran's private 
physician reported that the veteran reinjured his low back 
while trying to lift a "chop saw" in February 1995.  A CAT 
scan revealed a right L4-5 disc protrusion.  The physician 
noted that the veteran's "current 100% disability is 
definitely related to [the] original injury while in the 
Navy."

VA outpatient treatment reports from February 1995 to October 
1997, include the veteran's complaints of back pain, a 
February 1995 computed tomography (CAT) scan that revealed a 
right sided disc bulge and protrusion at the L4-5, described 
as mild to moderate degree; L-5-S1 showed a minor central 
bulge with evidence of compromise descending right of L5 
nerve root.  At this time the veteran was able to walk 
normally, forward flexion was 90 degrees and extensions was 
20 degrees, straight leg raising was 90 degrees bilaterally.  
Patrick's sign was negative. 

During the veteran's January 1996 RO personal hearing, he 
clarified that he did wish to request a Travel Board.  
Transcript (T.) at 1.  Thereafter, the veteran's testimony 
consisted of descriptions of increased back pain; his 
difficulties with standing and walking.  T. at 2-5.  The 
veteran read a letter into the record dated November 1995, 
which described the initial cause of injury and the resulting 
impact on employment.  T. at 6-7.  The veteran then discussed 
letters from private physicians dated April 1995, November 
1995 and December 1995.  T. at 10-14.  The veteran reported 
having been injured twenty times or so, all related to his 
back injury.  T. at 16-18.  The veteran described how he has 
also experienced pain, which radiates down to his legs.  T. 
at 20-22.

A June 1996 VA neurologic examination revealed unremarkable 
EMG and nerve conduction studies.  During a neurologic 
examination later that month, the veteran complained of pain 
shooting down the lateral aspect of both legs below the 
knees, the medial aspect of the leg, and the entire foot.  He 
reported "rectal spasms," and described the sensation of 
"wire needles down the front of his thighs." Physical 
examination was "remarkably normal." The veteran could bend 
forward 80 degrees, and extend 30 degrees.  Straight leg 
raising was 90 degrees, bilaterally, knee jerks were 1+ and 
equal, and ankle jerks were trace and equal.  The examiner 
reviewed the February 1995 CAT scans of the low back, and 
noted that the L3-4, L4-5, and L5-S1 were unremarkable.  The 
diagnostic assessment was no evidence of herniated disc or 
pinched nerves.  The physician gave the veteran "a clean 
bill of health from the standpoint of his low back with no 
limitations."

An August 1996 neurologic examination notes that the veteran 
experienced low back pain, and spasms to the rectal area, 
while working with concrete three days earlier.  He related 
that there were no symptoms to his legs, and no incontinence. 
After 2-3 days, he went back to his baseline low-grade back 
pain.  The diagnostic assessment was lumbosacral strain with 
currently no evidence for radiculopathy.

A December 1996 record notes that the veteran experienced an 
increase in low back pain after cutting bushes and doing 
"concrete work." Objective findings revealed that the 
veteran could ambulate with assistance, but appeared very 
stiff.  He was unable to sit due to pain.  Acute lumbosacral 
strain was diagnosed.

A January 1997 physical therapy initial evaluation report 
notes veteran complaints of multiple episodes of pain since 
the initial injury in 1975.  Lumbar mobility was limited in 
flexion/extension, and pain was experienced on right and left 
side bending.  The veteran was using a lumbar corset.  He 
reported that pain was debilitating and constant, and he was 
unable to sit.  The diagnostic impression was back pain with 
groin pain, foot pain.

The veteran's September 1997 letter addressed issues 
pertaining to workman's compensation and social security 
benefits.  

The veteran then underwent a January 1998 VA neurological 
examination, during which time the VA examiner included a 
review of medical records.  The veteran reported that since 
his original injury he had experienced low back pain with two 
to four flare ups per year during which he is on bed rest for 
five days.  He saw a chiropractor and then was able to return 
to work.  The examiner noted no splinter problems; normal 
Electro-diagnostic studies and unremarkable lumbosacral spine 
CAT.  With respect to the veteran's complaints of pain 
related symptoms, the examiner noted the veteran reported 
pain daily increased with prolonged sitting and heavy 
lifting.  The pain was nonradiating, with no weakness, no 
numbness, and the ability to walk 3-5 miles and lift a twenty 
pound bag of rice, but more difficulty with heavier bags.  No 
incontinence or erectile difficulty was noted.  Reported 
flare-ups included incidents during the spring of 1997 and in 
June 1997 while pruning.  
The veteran's medication and treatment regimes were noted.  
With respect to a functional assessment, the examiner 
indicated that the claimant's usual occupation is that of a 
constructor and that he was unable to perform heavy lifting, 
climb ladders or use heavy tools due to pain.

Upon examination, back flexion was 90 degrees; left tilts was 
27 degrees and right at 30 degrees; extension was 20 degrees; 
rotation for to the right was 60 degrees and to the left 53 
degrees.  The examiner noted no spine pain on range of 
motion, but the veteran complained of stiffness.  With 
respect to the question of additional functional impairment 
due to flare ups, the examiner noted the veteran's report 
that during flare ups he was unable to move back in any 
direction without severe pain and he saw a chiropractor for 
improvement.  With regard to objective evidence of painful 
motion, the examiner described straight leg raising positive 
bilaterally at 60 degrees, with no weakness, no tenderness or 
spasms on examination.  There were no postural abnormalities 
and normal back palpation and visual inspection.  Relative to 
neurological abnormalities, normal tone and strength was 
shown, with no atrophy or fossilations (illegible).  
Responses to sensory testing was inconsistent with dermatomal 
pattern, there was dissociation between temperature and 
pinprick in lower extremities.  There was no fasciculations, 
normal gait, with heel, toe tandem; normal coordination and 
normal distal pulses.  Reflexes were reported by a diagram 
showing two-plus reflexes at the elbows and knees, and one-
plus reflexes at the ankles bilaterally.  Toes were 
downgoing.  The examiner's diagnoses included chronic 
lumbosacral strain, with no evidence of radiculopathy or 
other nervous system abnormality related to the veteran's 
back problems. 

The veteran's September 1998 VA orthopedic examination 
results included an historical summation of the veteran's 
back injury, including his current complaints stiffness and 
pain in the lower back, with occasional leg pain, 
bilaterally.  The veteran reported the back pain was much 
worse than the leg pain.  He indicated he had good days and 
had experienced bad weeks.  The pain reportedly went down the 
front of both legs, usually down to the big and middle toes.  
Occasionally the pain went down the back of the left leg.  
The pain was worse with sitting; he could sit for 40 minutes.   
He could stand and walk without difficulty.  Currently, he 
reported working 20-24 hours per week as a therapy aide, 
mainly dealing with children.  He reported he could carry 
about 50 pounds at waist level, but avoided any bending.  He 
tried to walk or swim once a week, and did trail hiking.

Upon examination, gait was normal, as was heel and toe 
walking, with complaints of pain in the forefoot with walking 
on toes, but he was able to perform a full squat.  Lower 
extremities sensation was intact, with tenderness between the 
3rd and 4th interspace, between the metatarsal heads.  There 
was lower lumbar tenderness around L5-S1, and over the 
superior iliac spine.  Range of motion for the back included 
forward flexion 50 degrees, extension 20 degrees, lateral 
bending 20 degrees, lateral bending 20 degrees bilateral, 
rotation 25 degrees bilateral.  Straight leg raising was 70 
degrees bilateral, with negative Patrick's maneuver.  Deep 
tendon reflexes were decreased, trace at knees and ankles 
bilaterally.  Thigh circumference measured four inches above 
the knee cap was 17.5-inches bilaterally; calves at maximum 
circumference were 14.5-inches bilaterally.  Motor exam was 
intact.  The examiner also noted his review of X-rays taken 
from 1995 and February 1997 of the lumbosacral spine.  These 
were unremarkable.  The examiner's diagnoses included chronic 
lower back pain with bilateral sensory radicular symptoms and 
documented disc protrusion on the right side of L4-5, with 
impingement on the right L5 nerve root.  A fair prognosis was 
indicated.  The examiner further noted that most of the 
veteran's symptoms were on the left side, and that his back 
pain was worse than his leg pain, and that he was not a 
surgical candidate.  The examiner recommended exercises, and 
then noted that most of the veteran's problems were due to 
severe inactivity and not directly related to the injuries he 
suffered in service.

The veteran submitted a November 1998 letter wherein he 
expressed difficulties with employment relative to his back 
disorder, and the resulting financial hardship he has 
endured.


ANALYSIS

At the time of the Board's August 1997 remand, the record 
reflected divergent opinions among various examiners as to 
whether the appellant had a back disability apart from the 
service connected lumbosacral strain.  There was both a 
conflict over whether there was disc pathology present, and 
even if so, whether any disc pathology actually resulted in 
disabling manifestations.  The Board therefore requested 
further orthopedic and neurological examinations, and 
additionally requested that if any pathology was present 
apart from lumbosacral strain, the examiners should provide 
an opinion as to whether this pathology is causally related 
to the service connected disability or service. 

Both orthopedic and neurological examinations were 
accomplished.  The January 1998 neurological examination 
resulted in a diagnosis of chronic lumbosacral strain, with 
no evidence of radiculopathy or other nervous system 
abnormality related to the veteran's back problems.  The 
September 1998 orthopedic examination produced a diagnosis of 
chronic lower back pain with bilateral sensory radicular 
symptoms and documented disc protrusion on the right side of 
L4-5, with impingement on the right L5 nerve root.  The 
examiner commented that most of the veteran's problems were 
due to severe inactivity and not directly related to the 
injuries he suffered in service.   

Obviously the results of these two examinations conflict.  
The orthopedic examiner appears to clearly find disc 
pathology with radiculopathy while the neurological examiner 
just as clearly found no such disc pathology.  After further 
review of the record, however, it appears that any 
manifestations of pathology due a disc disorder is 
intermittent.  Thus, it may not be reasonable to expect that 
clinical confirmation can be obtained on a particular 
examination.  Nonetheless, it appears that further 
clarification can still be obtained that may be essential to 
properly evaluating the service connected disability.  

From a practical rating stance, the RO has apparently chosen 
to treat all of the veteran's back pathology as service 
connected.  This is a reasonable position on the current 
record and clearly not prejudicial to the claimant.  On the 
other hand, from a procedural standpoint, the RO has not 
attempted to differentiate the clearly service connected 
lumbosacral strain from any pathology due to a disc disorder.  
That being the case, it would appear that the logic of the 
RO's analysis would dictate that it must review the current 
clinical evidence in light of Diagnostic Code 5293.   
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This has not 
been accomplished, and the claimant has not been provided 
with the provisions of this diagnostic code.  

In light of the above, this case is remanded for the 
following development:

1.  The claimant may submit additional 
evidence or argument in support of his claim.  
If he has received additional recent 
treatment for his back disability he should 
notify the RO of the dates and places of such 
treatment.  The RO should take appropriate 
action to obtain records of such treatment.

2.  Following the above, the RO should refer 
the claims folder and a copy of this Remand 
back to the same VA physicians who conducted 
the 1998 neurological and orthopedic 
evaluations, if they are available.  The 
purpose of the referral is for the examiners 
to review the record and attempt to 
collaborate to reach an opinion as to the 
degree of medical probability that the 
claimant has disc pathology and, if so, the 
degree of medial probability that such 
pathology is causally related to the service 
connected lumbosacral spine disability or to 
service.  As noted above, it appears on the 
current record that any radiculopathy is 
intermittent, and thus its absence on any 
single examination may not be sufficient to 
rule out the presence of disc pathology.  On 
the other hand, there is also some indication 
of nonorganic manifestations that may cloud 
the picture.  It is not immediately obvious 
that a further examination would be helpful 
in resolving these questions.  Therefore, the 
Board is not directing that the veteran be 
scheduled for an examination.  Should the 
examiners believe that a further examination 
would be helpful or essential to response to 
these questions, appropriate action should be 
taken to arrange for such an examination.  If 
the examiners conclude that these questions 
can not be answered without resort to 
speculation, they should so indicate.

If one or both of the 1998 examiners are not 
available, the medical facility may refer to 
this request to other suitably qualified 
physicians.  If a substitute physician 
believes that an examination of the claimant 
is required to answer these questions, it 
should be so arranged.  

3.  Thereafter, the RO should review the 
additional evidence and assure that the 
Board's requests have been satisfied.  If the 
evidence then indicates that the veteran has 
disc pathology that is causally related to 
the service connected disability or to 
service, or the claimant has disc pathology 
that can not be distinguished from the 
manifestations of the service connected back 
disability, the RO should review the service 
connected disability under the criteria 
provided by Diagnostic Code 5293.  If the RO 
finds that there is no disc pathology, or 
that any disc pathology that is present is 
not related to the service connected 
disability and can be distinguished from the 
service connected disability, the RO should 
so rule. 

3.  If this determination remains adverse, 
the appellant and his representative should 
be provided a supplemental statement of the 
case that incorporates the criteria provided 
under Code 5293.  A reasonable period of time 
for a response should be afforded.  


Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -


